Exhibit 10.1

AMENDMENT NO. 2 TO RAIL TRANSPORTATION SERVICES AGREEMENT

﻿

THIS AMENDMENT NO. 2 TO RAIL TRANSPORTATION SERVICES AGREEMENT (this
“Amendment”), is entered into and effective as of the 15th day of November, 2018
(the “Effective Date”), by and between Green Plains Logistics LLC (the
“Operator”) and Green Plains Trade Group LLC (the “Customer”).  Customer and
Operator are sometimes referred to in this Agreement as the “Parties” and
individually as a “Party”.

﻿

WHEREAS, Green Plains Bluffton LLC and Green Plains Holdings II LLC
(collectively, the “Sellers”) and Valero Renewable Fuels Company, LLC (the
“Buyer”) have entered into the Asset Purchase Agreement dated October 8, 2018
(“APA”) for the purchase by Buyer of Sellers’ ethanol plants in Bluffton,
Indiana, Lakota, Iowa and Riga, Michigan (collectively, the “Ethanol Plants”),
as well as certain related assets and assumed liabilities, including, in
conjunction, the assignment of certain railcar tank assets to Buyer (the
“Transaction”); and

﻿

WHEREAS, in connection with the Transaction, Green Plains Inc. has agreed to
purchase certain of Operator’s assets, including the assignment of certain
railcar tank assets from Operator.

﻿

WHEREAS, Operator wishes to amend the Rail Transportation Services Agreement
effective July 1, 2015 between the Parties (the “Agreement”) on the terms and
conditions set forth herein, and may further amend the Agreement and desires to
do so each time an Exhibit D changes due to the assignment of certain tank
railcar assets in accordance with the APA;

﻿

NOW THEREFORE, in consideration of the mutual premises of the Parties and
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties hereto agree as follows:

﻿

1.



Section 1.e. of the Agreement is hereby replaced in its entirety with the
following:

﻿

e.



Minimum Capacity Commitment.  Effective as of the date of closing of the
Transaction, the minimum daily railcar volumetric capacity provided by Operator
to the Customer, measured in gallons shall be 89.25 million (the “Minimum
Capacity Commitment”).  Each Exhibit D affected by the Transaction shall be
amended following the date of closing of the Transaction once the assignment of
specific railcar tank assets has been determined. Customer shall have the right
to deliver the applicable Minimum Capacity Commitment at Loading Points each
calendar day during the Term subject to all other terms and conditions in this
Agreement.  In the event Customer has additional Customer Product available to
ship during a month, Customer will notify Operator of the availability of such
Customer Product. Operator will use its best efforts to accommodate such
additional Customer Product over and above the applicable Minimum Capacity
Commitment, and Customer and Operator will negotiate in good faith the terms of
providing Rail Services with respect to such additional Customer Product.

﻿

2.



Section 3.a.i. of the Agreement is hereby replaced in its entirety with the
following:





--------------------------------------------------------------------------------

 

﻿

a.



Rail Transportation Services:

﻿

i.



Each month, Customer shall pay to Operator a fee for Rail Services with respect
to daily railcar volumetric capacity provided by Operator in an amount equal to:
(i) the Minimum Capacity Commitment, stated in gallons, as may be adjusted per
Exhibit D, stated in gallons, multiplied by (ii) the amount set forth in each
Exhibit D, divided by (iii) 365, multiplied by (iv) the number of days in the
month (collectively, the “Rail Transportation Services Fee”).

﻿

3.



Section 16 of the Agreement is hereby replaced in its entirety with the
following:

﻿

16.  Amendment and Waiver.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against either Party unless such modification, amendment or waiver is
approved in writing and countersigned by each Party hereto.  The failure of any
Party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
Party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.  The addition of any person as a Party to this
Agreement shall not constitute a modification or amendment to any provision of
this Agreement.  The Parties may amend the Agreement with just the addition of
an additional Exhibit D or amendments to any Exhibit D, signed by the Parties,
when Operator has added or removed volumetric capacity for which Customer has
agreed to use Operator to provide Rail Services pursuant to the terms hereof.

﻿

﻿

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
day and year first above written.

﻿

OPERATOR: GREEN PLAINS LOGISTICS LLC

﻿

﻿

 

Signature:

/s/ Michelle Mapes

Name:

Michelle Mapes

Title:

Chief Legal & Administration Officer



﻿

CUSTOMER: GREEN PLAINS TRADE GROUP LLC

﻿

﻿

 

Signature:

/s/ Michelle Mapes

Name:

Michelle Mapes

Title:

Chief Legal & Administration Officer

﻿

﻿



--------------------------------------------------------------------------------